DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 6-10, 13-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken alone or in combination, teaches the details of the independent claims, specifically “wherein the start frame control signal is changed from the first level to the second level after the blank period begins and changed from the second level to the first level before the blank period ends, wherein the data driver comprises: a glitch removal circuit configured to generate a lock enable signal when both of the start frame control signal and the load signal are maintained as the second level for more than the reference time; a clock data recovery circuit configured to recover the image data from the data signal by sampling the image data comprised in the data signal in response to the internal clock signal in the active period, and to perform the training operation for the internal clock signal in response to the lock enable signal in the blank period; and a data converting circuit configured to convert the recovered image data into the data voltages, and to provide the data voltages to the plurality of pixels in the active period, wherein the glitch removal circuit comprises: a level determination circuit configured to generate an enable signal having the first level when both of the start frame control signal and the load signal have the second level; and a maintenance determination circuit configured to generate the lock enable signal having the first level when the enable signal is maintained as the first level for more than the reference time, and wherein the level determination circuit comprises: a Schmitt trigger circuit configured to determine a level of the start frame control signal; and a NOR gate configured to perform a NOR operation on an output signal of the Schmitt trigger circuit and the load signal” as recited in claim 1 and “wherein the start frame control signal is changed from the first level to the second level after the blank period begins and changed from the second level to the first level before the blank period ends, wherein the glitch removal circuit comprises: a level determination circuit configured to generate an enable signal having the first level when both of the start frame control signal and the load signal have the second level; and a maintenance determination circuit configured to generate the lock enable signal having the first level when the enable signal is maintained as the first level for more than the reference time, and wherein the level determination circuit comprises: a Schmitt trigger circuit configured to determine a level of the start frame control signal; and a NOR gate configured to perform a NOR operation on an output signal of the Schmitt trigger circuit and the load signal” as recited in claim 9 and “wherein determining whether both of the start frame control signal and the load signal are maintained as the low level for more than the reference time comprises: providing the start frame control signal to a Schmitt trigger circuit; generating an enable signal by performing a NOR operation on an output signal of the Schmitt trigger circuit and the load signal; providing the enable signal to a plurality of serially connected flip-flops; and generating a lock enable signal representing that both of the start frame control signal and the load signal are maintained as the low level for more than the reference time by performing an AND operation on output signals of the plurality of serially connected flip-flops” as recited in claim 16. All other claims are allowed as being dependent on an allowable base claim. The closest prior art is made of record in the notice of references cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PARUL H GUPTA/Primary Examiner, Art Unit 2627